ITEMID: 001-97494
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: VALQUIST v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Josep Casadevall;Luis López Guerra
TEXT: 1. The applicant, Mr Lars Valquist, is a Swedish national who was born in 1956 and lives in Staffanstorp.
2. On 12 November 2007 the applicant sent an e-mail to the headquarters of the Swedish Armed Forces (Försvarsmakten) in which he requested access to all information about him held by the Armed Forces. He was convinced that the Armed Forces had information about him as he claimed that he had been under surveillance since the early 1980s, when he had given a tip about a person to them and he had later turned down an offer to work for them. He alleged that he had, inter alia, been the victim of telephone tapping, camera surveillance, invasion of his correspondence, intrusion into his home, bugging and monitoring of his computer, e-mail and Internet as well as of involuntary medication. As the applicant now wished to initiate proceedings against the Swedish State for illegal surveillance and harassment in order to obtain compensation, he needed all the information about him kept by the Armed Forces to prove his case.
3. On 7 December 2007 the Armed Forces granted his request as concerned four official documents, namely three e-mails and one print-out from the Armed Forces' register, which all concerned the applicant's present request. As concerned eight other internal documents, which had also been created as a result of the applicant's request, the Armed Forces rejected the request on the ground that these documents had not yet been dispatched (expedierade). As the documents related to a case which was not yet finalised, they were not considered to have been created within the meaning of the Freedom of the Press Act (Tryckfrihetsförordningen, 1949:105 –hereafter “the 1949 Act”) and, consequently, they had not yet become official. Thus, the applicant could not obtain access to them. Lastly, the Armed Forces noted that most information held by the Armed Forces about individuals was not secret in relation to the person it concerned. However, certain information could be confidential under the Secrecy Act (Sekretesslagen, 1980:100), such as information relating to national security. In this respect, it could be harmful to national security to inform a person that the Armed Forces either had or did not have information about him or her. For this reason, it rejected the remainder of the applicant's request about whether or not there existed any more information about him.
4. The applicant appealed against the decision to the Administrative Court of Appeal (kammarrätten) in Stockholm. On 28 February 2008, after having visited the Armed Forces' headquarters and examined the files, the appellate court upheld the Armed Forces' decision in full.
5. Upon further appeal, the Supreme Administrative Court (Regeringsrätten) refused leave to appeal on 23 April 2008.
6. Chapter 2, section 1, of the 1949 Act stipulates that every Swedish citizen shall be entitled to free access to official documents in order to encourage the free exchange of opinion and the availability of comprehensive information. However, according to Chapter 2, section 2, of the 1949 Act, the right of access to official documents may be restricted in specific circumstances, such as if the restriction is necessary having regard to the security of the State or its relations with another State or an international organisation. Any restriction on the right of access to official documents must be carefully specified in a special law, or if more appropriate in a particular situation, in another law to which the special law refers (Chapter 2, section 2, paragraph 2).
7. Moreover, Chapter 2, section 3, of the 1949 Act stipulates that a document is considered to be official if it is kept by a public authority and if it can be deemed to have been received or created by a public authority (Chapter 2, section 3). In this respect, Chapter 2, section 7, of the 1949 Act states that a document is deemed to have been created by a public authority when it has been dispatched. A document which has not been dispatched is considered to have been created when the matter to which it relates has been finally settled by the authority or, if the document does not relate to a specific matter, when it has been finally checked and approved by the authority, or has otherwise received final form.
8. According to Chapter 2, section 2, of the Secrecy Act, as in force at the relevant time, information which related to activities to defend the country or planning or preparing such activities or otherwise related to the Armed Forces was secret if the disclosure of such information was likely to harm the country's defence or otherwise endanger national security.
